Title: From Abigail Smith Adams to Elizabeth Smith, 22 January 1805
From: Adams, Abigail Smith
To: Smith, Elizabeth



My dear Mrs Smith
Quincy Jan’ry 22d 1805

Words cannot describe to you how Sincerely I participate in your trouble? can I in any way render you any Service. I Send Richard to Town. the cards inclosed you will have naild upon any trunks you may wish to Send to my care—as Mr Adams left some things at your House, I presumed I might make use of his Name—Send me any of the Children you may wish to have out of the way at this time. I will take the best care of them I can. Your truly sympathizing Friend
A Adams
P S Let me know how mr Smith is

